FeRguson, Judge
(concurring in the result):
I concur in the result.
I have heretofore stated my belief that an ordinary threat to injure is not punishable under Uniform Code of Military Justice, Article 134, 10 USC § 934, as other, specific provisions of the Code are pre-emptive in this area. Thus, in United States v Frayer, 11 USCMA 600, 29 CMR 416, I expressed the view *463that the accused’s threat to injure his victim’s reputation, unless the latter refrained from testifying against him in an impending investigation, should have been charged as extortion under Code, supra, Article 127, 10 USC § 927. See also United States v Sulima, 11 USCMA 630, 29 CMR 446, and United States v Holiday, 4 USCMA 454, 16 CMR 28, in which the late Judge Bros-man, dissenting, aptly pointed out, at page 460, that refusal to apply the doctrine of pre-emption to threats of physical violence under Code, supra, Article 134, resulted in exactly “twelve times as much confinement . . . [being] imposed under the Manual’s Table [of Maximum Punishments] for a threat to assault as for the assault itself — and six times . . . [that] for the assault plus a battery.”
I adhere to my former opinions in this area and disassociate myself from the rationale of my brothers. Nevertheless, I am able to join them in af-firmance of the findings of guilty, for here we deal not with a pre-empted threat to injure but, as set forth in the specification, “a threat to blow up with bombs, the Fort Hood Officers Open Mess and the Fort Hood Noncommis-sioned Officers Open Mess.” To this misconduct, clearly prejudicial to good order and discipline in the armed forces, accused judicially confessed and offered no defense, stating only that he thought of his behavior as “a practical joke.” The tendency of such a “jest” to create panic and to upset the operations of a military installation is self-evident, and, in light of this record, I can only conclude that a properly instructed court reached an informed verdict in proceedings free from error.
I accordingly concur in the result reached by the majority opinion.